                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                ABERDEEN DIVISION

WRONGFUL DEATH BENEFICIARIES                                                          PLAINTIFF
& ESTATE OF DORA ADAMS

V.                                                     CIVIL ACTION NO. 1:17-CV-129-SA-RP

INVACARE CORPORATION,
HOME-MED EQUIPMENT, INC.                                                         DEFENDANTS

             AGREED FINAL JUDGMENT OF DISMISSAL WITH PREJUDICE

        Before the Court is a stipulated motion of the parties to dismiss this action with

prejudice, and the Court, being advised that the parties have reached a confidential settlement of

this matter, and otherwise being fully advised in the premises, finds that the motion is well taken

and should be granted.

       IT IS THEREFORE ORDERED AND ADJUDGED that all claims in this action are

finally dismissed with prejudice with each party to bear its own costs.

       SO ORDERED, this 28th day of May 2019.


                                             /s/ Sharion Aycock
                                             UNITED STATES DISTRICT JUDGE
STIPULATED TO AND AGREED:



s/ Jeffrey J. Hosford
Jeffrey J. Hosford. (MB No. 100788)
Hosford Law Firm PLLC
115 A. South Lafayette
Starkville, MS 39759
Telephone: (662) 323.0844
Facsimile: 662.323.5560
jeffhosford@gmail.com

Attorney for Wrongful Death Beneficiaries and
Estate of Dora Adams

s/ Neville H. Boschert
Neville H. Boschert (MB No. 3697)
JONES WALKER LLP
190 E. Capitol Street (39201)
P.O. Box 427
Jackson, MS 39205
Telephone: (601) 949.4900
Facsimile: (601) 949.4804
nboschert@joneswalker.com

Attorney for Invacare Corporation




                                                2
